Case 1:11-cv-02285-NYW Document 219 Filed 07/03/21 USDC Colorado Page 1 of 3




 July 3, 2021
                                                              Re: Civil Action No. 11-cv-02285-NYW

 The Honorable Judge Nina Wang
 United States Magistrate Judge
 District of Colorado
 Alfred A. Arraj United States Courthouse
 901 19th Street
 Denver, CO 80294


 Judge Wang,

 As you may recall from our May 2021 Quarterly Report, we have been working with the
 Department’s OBH and Disability Law Colorado to reach an agreement regarding the fines that
 accumulate for violations of the time frames prescribed in the Consent Decree, particularly amid
 the challenges of the COVID-19 pandemic.

 As a brief reminder, the Department has always provided reliable notification of non-compliance
 with time frames on a weekly basis, as required by the Consent Decree, since June 1, 2019. Of
 course, this past year featured significant changes with respect to fines, due to the increasing
 number of people designated “Individual Special Circumstances” (“ISC”), the mechanism that
 absolves the Department from fines in situations beyond their control. As you recall, after
 negotiation with DLC,1 the Department began in July of 2020 using an approach in which they
 invoked ISC on every individual case whose progress was slowed by the COVID-19 pandemic
 response. This included, for example, defendants who could not be evaluated promptly because
 jails forbade external evaluators and/or did not allow for video-conferenced evaluations, and
 defendants who were found incompetent but could not be promptly transitioned to the hospital



 1
  In the Spring of 2020, the Department proposed an alternate approach, in which they would simply pay
 a lump sum of fines rather than undertake the laborious and complicated process of designating ISC for
 every detainee who qualified for ISC. However, DLC declined this proposal, conveying they would prefer
 the individual-level attention and documentation required by ISC.
Case 1:11-cv-02285-NYW Document 219 Filed 07/03/21 USDC Colorado Page 2 of 3


                                                                                            Page 2

 because of delays necessary for safety and/or mitigation of COVID-19. As you recall, the ISC
 approach was advantageous to the Department in that it drastically reduced the fines they
 would otherwise pay. But the process of designating ISC, and monitoring data with respect to
 ISC, has required tremendous time and labor from the Department.

 As we approached the Department’s new fiscal year, and second anniversary of the July 2020
 agreement regarding fines and ISC, the Department again proposed an alternate approach for
 handling fines. Rather than continue the labor-intensive process of designating ISC for every
 detainee whose movement has been slowed by pandemic-attributable delays, the Department
 again proposed a capped, lump-sum fine (much like the proposal they made the prior year).

 This year, however, both parties seem to perceive the lump-sum approach as preferable. The
 Department and OBH negotiated the details of the proposal, and ultimately reached an
 agreement. We strongly support this agreement regarding the simplified lump-sum fine (versus
 the labor-intensive process of designating ISC in so many cases). The specifics of this agreement
 are:

    1. The Office of Behavioral Health (OBH) will pay a flat fee of $5,735,000 in fines. The
    remaining $265k appropriated to OBH will remain available to pay FY 2021-22 fees as
    appropriate to the Special Masters, based on the total of $6,000,000 funding allocation from
    the General Assembly for FY 2021-22 covering the time period of 7/1/21-6/30/22.

    2.   The parties agree that for FY 2021-22:

    a. DLC will not pursue fines in excess of the $5,735,000 for competency service delays in
       FY 21-22. OBH has already paid the fines for May and June 2021.
    b. OBH will not invoke Individual Special Circumstances (ISC) for any extenuating
       circumstance.
    c. OBH would not invoke Departmental Special Circumstances (DSC), or if they were to
       invoke DSC, this would not impact the $5,735,000 fines payment (in other words, the
       payment would be “non-refundable”).
    d. OBH would continue, in good faith, all efforts to reduce the number of people waiting for
       competency services on the “waitlist,” reduce the time individuals spend waiting on the
       waitlist, and provide appropriate care to those on the waitlist.

    3. OBH will release the fine payment in the amount of $5,735,000 on August 2, 2021 to
       Cordes and Company per the Consent Decree.

    4. Data and Monthly Compliance Reporting:

    a. Effective July 1, 2021 since OBH will no longer place individuals whose delays are due
       to COVID on ISC, the number of individuals on the waitlist and the number waiting past
       the timeframes will change significantly compared to the reports offered in FY 20-21.
       The reports will return to the format utilized prior to the COVID-19 ISC process in which
       only the total number of individuals waiting for admission will be reported. The parties
Case 1:11-cv-02285-NYW Document 219 Filed 07/03/21 USDC Colorado Page 3 of 3


                                                                                          Page 3

        agree that denoting the difference on the tables in the July report (submitted in August)
        will be sufficient. OBH does not need to provide retroactive data for the months in which
        they used the COVID-19 ISC process.

    b. The parties agree that moving forward, OBH will not be able to answer specific questions
       about specific data points reflecting delays due to COVID-19 restrictions for those who
       are Incompetent to Proceed and Awaiting Admission to an Inpatient Facility (ITP),
       Incompetent and Awaiting an Inpatient Competency Evaluation (Inpatient Comp), and
       Awaiting a Jail Competency Evaluation (Jail Comp), because that data was available only
       because of the COVID-19 ISC tracking process.

    c. OBH will continue to track non-COVID related ISCs and will report the number of
       individuals on ISC in the monthly compliance report submitted to the Court. OBH will
       not send DLC ISC notifications on each case as was previously done under the prior
       process.

    5. The terms of this agreement end on June 30, 2022 at which time the $10,000,000 cap on
    the amount of fines per year returns.


 Again, we support this agreement, and believe it best allows the Department to devote their
 time and resources to accomplishing the goals prescribed in the Consent Decree. The
 agreement also allows for the quick distribution of funds, which the Fines Committee may use to
 support several promising proposals that have been placed on hold for many months.
 We certainly welcome any questions or concerns you may have.

 We will continue to work with the Department on these and related matters, and we encourage
 you to contact us with any questions or requests. As always, we appreciate the opportunity to
 serve the court, and the state of Colorado, in these important efforts.




 Neil Gowensmith, Ph.D.
 President, Groundswell Services Inc.




 Daniel Murrie, Ph.D.
